USCA11 Case: 20-11192      Date Filed: 04/05/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11192
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:19-cr-00014-RSB-CLR-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ARSINIO ROBINSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (April 5, 2021)

Before JORDAN, BRASHER and MARCUS, Circuit Judges.

PER CURIAM:

      Willie Lamar Fields, appointed counsel for Arsinio Robinson in this direct

criminal appeal, has moved to withdraw from further representation of the
          USCA11 Case: 20-11192      Date Filed: 04/05/2021   Page: 2 of 2



appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Robinson’s conviction and sentence are AFFIRMED.




                                         2